Citation Nr: 1243662	
Decision Date: 12/20/12    Archive Date: 12/27/12

DOCKET NO.  10-16 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant & son



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to March 1954.  The Veteran died in November 2008 and the appellant in this matter is the Veteran's widow.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in March 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, denying entitlement to service connection for the cause of death and accrued benefits.  Following a hearing before the Board, sitting at the RO, in November 2011, the Board by its February 2012 decision denied accrued benefits claims for service connection for residuals of a cold injury involving the right lower extremity and for peripheral vascular disease of the right lower extremity.  In addition, the Board remanded the cause of death issue to the RO via the VA's Appeals Management Center (AMC) in Washington, DC, so that additional development could be undertaken and following the AMC's attempts to complete the actions requested, the case has been returned to the Board for further review.  

Notice is taken that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal is REMANDED to the RO via the AMC.  VA will notify the appellant if further action is required.


REMAND

By its February 2012 remand, the Board directed the AMC to provide corrective notice pursuant to Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007), as to those disorders for which service connection was established during the Veteran's lifetime and on an accrued basis following death.  In response, the AMC subsequently advised the appellant in February 2012 correspondence that service connection had been established for frostbite during the Veteran's lifetime.  In actuality, service connection was not granted for any disability during the Veteran's lifetime and, following his death in November 2008, the RO by its rating decision of March 2009 granted service connection for residuals of cold injury of the left lower extremity and both upper extremities on an accrued basis.  It is unknown to what extent, if any, the AMC's misstatement may have affected the appellant's ability to advance her claim for VA benefits, but inasmuch as there exists a need for further development for other reasons, as set forth below, corrective action on remand is indicated.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board on remand also requested that a medical opinion be obtained for identification of the immediate and underlying causes of death and whether any such cause was etiologically related to the Veteran's inservice frostbite, any service-connected disorder, or other incident of service.  In particular, the VA physician determined from a review of the record that the immediate causes of death were sepsis/multi-organ failure from an intrabdominal source, and coronary artery disease, secondary to severe atherosclerosis manifested by peripheral artery disease requiring amputation in the past and manifested by cerebrovascular accident, secondary to diabetes mellitus, hypertension, tobacco use, and hypercholesterolemia.  A contributory cause of death was noted to be deep venous thrombosis of the left leg from extrinsic compression by lymphadenopathy and cirrhosis of the liver.  

Moreover, the VA physician opined in March 2012 that no immediate or contributory cause of death was "related to military service injury, frostbite or any other incidents while in service."  She also concluded that the Veteran's inservice cold injury or frostbite was "less likely as not caused or resulted in the [V]eteran's peripheral vascular disease" and opined that the most likely cause of his vascular disease was longstanding heavy smoking.  

Review of the March 2012 medical opinion indicates that the response provided was consistent with the question asked.  However, what remains unknown is the role of the Veteran's cold injuries in the aggravation of any immediate or contributory cause of his death, particularly in light of private medical opinion as to the Veteran's frostbite in contributing to his peripheral arterial disease and venous thrombosis.  

Service connection for the cause of the veteran's death may be granted if a disorder incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310 (West 2002) ; 38 C.F.R. § 3.312 (2012).  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a rebuttable presumption of service incurrence, if manifested to the required degree within one year following separation from active duty; or one that is proximately due to or the result of or being aggravated by a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

A disability will be service connected when that disability is "proximately due to or the result of a service-connected disease or injury."  38 C.F.R. § 3.310(a).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  38 C.F.R. § 3.310(b).  Therefore, a disability may be service connected on a secondary basis by demonstrating that that disability is either (1) "proximately due to or the result of [an already] service-connected disease or injury," , or (2) aggravated by an already service-connected disease or injury, "whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); Kyhn v. Shinseki, 24 Vet. App. 228, 240 (2011); Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

The U.S. Court of Appeals for Veterans Claims has indicated that "not due to," "not cause by," or "not related to" a service-connected disability is insufficient to address the question of aggravation under § 3.310(b).  See Allen, 7 Vet. App. at 449.  ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service-connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis' as encompassing aggravation, especially considering the use of the word 'onset.'").

Remand to obtain additional medical input as to the question of aggravation is deemed necessary prior to entry of a final administrative decision.  In addition, the question remains as to whether an autopsy or post-mortem examination was undertaken.  The record indicates that when the Veteran's daughter was advised by hospital personnel of his death in the very early morning hours of November [redacted], 2008, hospital personnel indicated that the appellant would be requesting an autopsy later in the day and separately committed to writing the name of the doctor who would be requesting a post-mortem examination.  While the appellant was later asked to provide an authorization to permit VA to obtain a copy of any autopsy report and did not, it remains unclear whether in fact an autopsy was undertaken.  This is in need of clarification on remand and, if an autopsy was completed, the records relating thereto should be obtained and made a part of the claims folder.  

Accordingly, this case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Clarify for the appellant in writing the fact that service connection was not established for any disability of the Veteran during his lifetime and that service connection for purposes of accrued benefits was established after the Veteran's death for residuals of cold injuries involving the left lower and both upper extremities.  

2.  Request clarification from the appellant as to whether an autopsy or post-mortem examination of the Veteran was undertaken and, if so, request written authorization for release of any records relating thereto and undertake efforts to obtain same for inclusion in the claims folder.  

3.  Thereafter, return the report of medical opinion, dated March 23, 2012, prepared by G. Vuppala, M.D., at the VA Medical Center in East Orange, New Jersey, to permit her to review the claims folder in detail, prior to the preparation of an addendum to her earlier report.  That addendum should address the question of aggravation of any direct or contributory cause of death by service-connected residuals of cold injuries to the left lower and both upper extremities.  If Dr. Vuppala is unavailable, then another VA medical professional should be directed to prepare the addendum.  The Veteran's VA claims file must be furnished to Dr. Vuppala or her designee for use in the study of this case and the author of the addendum should indicate whether the claims folder was provided and reviewed. 

Following a review of the claims folder, Dr. Vuppala or other VA medical professional is asked to address the following question, providing a complete rationale with citation to the record for the opinion furnished: 

Is it at least at likely as not (50 percent or greater probability) that any direct or contributory cause of the Veteran's death was aggravated by service-connected residuals of cold injuries involving both upper extremities and the left lower extremity?  

The addendum should specifically address the private opinions that suggest the in-service frostbite contributed to the Veteran's vascular problems.  See April 2007 and April 2010 statements, Dr. B; January 2009, Dr. N; and May 2010, Dr. S.  

Dr. Vuppala or her designee is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of aggravation as against.  More likely and as likely support the contended relationship; less likely weighs against the claim. 

Dr. Vuppala or her designee is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

4.  Lastly, readjudicate the issue on appeal and if the benefit sough is not granted, provide the appellant with a supplemental statement of the case and permit her a reasonable period for a response, before returning the case to the Board for further review.  

No action by the appellant is needed until she receives further notice.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

